— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lentol, J.), rendered April 30, 1976, convicting him of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, as we must (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Contes, 60 NY2d 620, 621), we find that the defendant’s guilt was established beyond a reasonable doubt.
We have considered the defendant’s remaining contentions and find them to be either without merit or unpreserved for appellate review. Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.